Citation Nr: 1131766	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-33 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, claimed as occasional headaches.  

2.  Entitlement to service connection for a seizure disorder, manifested by "shakes."  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from June 1965 to May 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the RO which denied, in part, service connection for residuals of a head injury and seizure disorder.  In May 2009, a hearing was held at the RO before the undersigned member of the Board.  The Board remanded the issues on appeal for additional development in March 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

As noted above, the issues currently on appeal were remanded to the AMC in March 2010 for a VA examination to determine the nature and etiology of the Veteran's headaches and any identified seizure disorder.  Concerning the seizure disorder, the examiner was requested to indicate whether the Veteran had a disability manifested by "shakes" and if so, to offer an opinion as to whether the identified disability was related to the symptoms he had in service.  

Although the Veteran was examined by VA in June 2010, the examiner's opinion was not responsive to the specific question posed.  Specifically, on examination the Veteran reported that his wife has told him that he has occasional tremors in his sleep.  The Veteran was not able to described his symptoms because they only occur when he is sleeping, but said that there was no tongue biting or incontinence associated with his tremors.  The Veteran also reported that he has sleep apnea and uses a CPAP machine, and that he was scheduled for another sleep study to evaluate his tremors.  The diagnoses included nocturnal non-epileptic events of uncertain etiology.  

The Board finds that the June 2010 VA examination was inadequate and that further development of the record is necessary.  Stegall v. West, 11 Vet. App. 268 (1998); Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992); see also 38 C.F.R. § 19.9 (2010).  

For the benefit of the examiner, it should be noted that an opinion that the etiology of a disability cannot made without resort to speculation, by itself, is not dispositive where there is no clearly obvious rationale offered for why this was the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  

Finally, in rendering an opinion on the claim for a headache disorder, the VA examiner referred to a January 2008 VA neurological report which was apparently available to him through the VA hospital records system, although the report is not included in the claims file.  Although the evidentiary record includes numerous VA treatment records from 2003 to 2011, conspicuously absent are any treatment records for January 2008.  As this report was specifically identified and relied upon in formulating the examiner's opinion and, moreover, are records within the control of VA, the report must be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The AMC should obtain all of the Veteran's treatment records from VAMC Nashville for the month of January 2008, and any additional treatment records since April 2011, including any sleep study evaluations and associate them with the claims file.  Of particular interest is the January 2008 VA neurologic clinic treatment report.  

2.  The claims file and a copy of this remand should be forwarded to the VA physician who examined the Veteran in September 2010 for clarification of his diagnosis of nocturnal non-epileptic events of uncertain etiology.  The examiner is requested to specifically described describe the non-epileptic event.  The examiner is requested to state whether the non-epileptic events constitute a disability and, if so, whether it is at least as likely as not that the current events are related to his symptoms he states he had in service?  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If the physician is no longer employed by VA or is unavailable, the claims file should be referred to another qualified physician for a review of the record and to address the questions noted above.    

A complete rationale must be provided for all conclusions reached and opinions expressed.  If the physician is unable to answer the above inquiries, an explanation must be provided, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or because additional information was needed.  If it is determined that additional information is needed, the physician should state what information is needed in order to offer an opinion.  See Jones v. Shinseki, at 389.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definitive opinion can be obtained.)  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

